Citation Nr: 0116015	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO.  00-15 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for gouty arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel



INTRODUCTION

The veteran had unverified active service from February 1974 
to October 1976.  The veteran had verified active service 
from November 1976 to January 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Oakland, California VA Regional 
Office (RO) March 2000 rating determination.

Under the provisions of 38 U.S.C.A. § 7105(a) (West 1991 & 
Supp. 2000), an appeal to the Board must be initiated by a 
notice of disagreement and completed by a substantive appeal 
after a statement of the case is furnished to the veteran.  
In essence, the following sequence is required: there must be 
a decision by the RO, the veteran must express timely 
disagreement with the decision, VA must respond by explaining 
the basis of the decision to the veteran, and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his argument 
in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203 (2000).

The RO denied service connection for gouty arthritis and 
several other claims by its rating decision in March 2000.  
The appellant filed a timely notice of disagreement dated and 
received in May 2000.  The appellant refers to an April 5, 
2000, rating decision and expresses his disagreement with the 
denial of service connection for gouty arthritis only.  The 
appellant submitted additional medical evidence in May 2000.  
After considering the appellant's new submission, the RO 
denied service connection for gouty arthritis by a second 
rating decision in June 2000.  The Board construes the 
appellant's reference to an April 2000 rating decision as a 
reference to and disagreement with the March 2000 rating 
decision.  Therefore, the issue before the Board is service 
connection for gouty arthritis.



REMAND

Service medical records reveal that the appellant sought 
treatment for blisters on both of his feet in June 1979 after 
practicing for a 25-mile march.  Physical examination 
revealed visible lesions anterior 2nd digit plantar aspect 
bilaterally, a right blister +4 erythema, and sub-cutaneous 
involvement with increased pain.  The assessment was friction 
blisters.  The veteran was treated with rest and Burrow's 
soaks.  The veteran sought treatment for a football injury to 
his right ankle in September 1979.  Physical examination 
revealed +1 ecchymosis of right medial malleolus with edema, 
full range of motion bilaterally with decreasing pain, and 
good dorsal and plantar flexion.  The assessment was contused 
right medial malleolus.  The veteran was treated with an ace 
wrap and aspirin every four hours as needed.  A dental 
patient health questionnaire dated in June 1980 reflects that 
the veteran never had or was not currently being treated for 
arthritis.  A statement of option dated in January 1981 
reflects that the veteran desired not to have a separation 
medical examination.  The service medical records are 
negative for an enlistment physical.  

The veteran filed an original claim for compensation benefits 
in 1986.  He identified the disability for which he was 
claiming compensation benefits as a "bad sprain" of the 
left ankle.  He reported treatment in 1978 or 1979 at Ft. 
Lewis.  He also reported treatment in December 1978 and in 
"1980" at an "American hospital" at Aschaffbenburg, 
Germany.  In the section of the form where he was asked to 
identify any civilian medical providers who saw him for his 
condition before or after service he wrote "none."

Post-service medical records reveal that the veteran sought 
outpatient treatment at the VA medical facility (MC) at 
Travis Air Force Base from April 1998 to May 1999.   In April 
1998 the VAMC assessed and treated the veteran for probable 
gouty arthritis.  The medical provider started the veteran on 
prednisone, colchicine, allopurinol, fosinopril, and Motrin 
for pain at that time.  During his course of treatment the 
veteran complained of foot pain, knee pain with stiffening 
and swelling in the left more than the right knee, stiffness 
and immobility in both hands, in his left shoulder and his 
left elbow, left shoulder pain and left arm pain.  Physical 
examination also revealed pain and limited range of motion of 
his ankles, in the left more than the right, pain with 
bilateral midtarsal joints, slight edema of his feet and 
ankles.  An X-ray taken in June 1999 was interpreted to 
reveal degenerative joint disease and gout with bony 
abnormalities and joint deformities in the ankles and feet.  
His primary care physician, Dr. N.B.L. provided a note 
addressed to "whom it may concern" dated in April 1999, 
stating that the veteran was unable to work due to a flare-up 
of arthritis.  She also provided a statement in May 2000, 
which reveals that the veteran suffers from chronic gouty 
arthritis and has deformities in several joints including his 
hands and his feet in addition to other joint abnormalities.  
The physician noted that the history provided by the claimant 
was that he had experienced joint pain and bilateral foot 
pain since 1979.  She indicated that "if his recollections 
are correct concerning his medical condition(s), these 
disabilities began in the military."

Post-service medical records also reveal that the veteran 
sought chiropractic treatment at Z Chiropractic, Inc. on 
eighteen occasions between February 1999 and April 1999. 

The veteran testified at a travel Board hearing in November 
2000, that he injured his feet in Germany in 1979 and was 
treated by a physician with Epsom salt. (Transcript (T.) at 
pg. 4).  At that time he had swelling and blisters.  (T. at 
pg. 4). The injury occurred in service while he participated 
in a hike as part of a competition.  (T. at pg. 9).  The 
veteran noticed that he was having a problem with his right 
ankle in 1979 (T. at pg. 14).  He noticed that his shoes 
would get tight and hot while he ran in the mornings and did 
exercise and physical training.  (T. at pg. 14).  The veteran 
would see a doctor and rest for two weeks, then go back to 
running.  (T. at pg. 14).  His feet would then swell again 
and he would return for treatment of swelling and blisters, 
which were resolved.  The veteran had no other service 
examinations including a separation physical.  (T. at pg. 5).

The veteran first notice he had swelling of his feet 
approximately four to five months after separating from 
military service.  (T. at pg. 5).  The veteran thinks he went 
to a VA hospital for treatment in 1981, four to five months 
after separation, but he was asked several questions and was 
then told that he was not eligible for treatment.  (T. at pg. 
6).  After initial contact with the VAMC, he did not seek 
treatment again until four years later.  (T. at pg. 6).  The 
veteran saw Dr. G.M. in 1986.  (T. at pg. 12).  He also saw 
Dr. R., his family doctor, who advised him of what food to 
eat, shoes for support, supporting his ankle, walking on flat 
surfaces and staying away from pain medications.  (T. at pg. 
13).  The veteran also sought treatment with a chiropractic 
doctor.  (T. at pg. 13).  The veteran has gouty arthritis in 
his hands, feet, knees and shoulders, which is very painful.  
(T. at pg. 7).  He takes Ibuprofen and other medications for 
pain.  (T. at pg. 7).  He also found out that he had a 
fracture in his left ankle, but the doctor told him not to 
worry about it because it was healed.  (T. at pg. 15).  The 
ankle is really painful in cold weather.  (T. at pg. 15).  
The veteran uses a wheelchair to get around because of the 
pain and wears a slip-on shoe without a sock on his right 
foot because it is easy to take off.  (T. at pg. 8).  He 
experiences pain while standing and on stairs.

The veteran indicates in an undated letter addressed to 
"whom it may concern" that in 1979 he was hospitalized for 
two weeks in Aschassenburg, Germany.  He states that he was 
assigned to the 1st Battalion, 7th Infantry at the time.  The 
Board could not locate inpatient records of this reported 
treatment in the administrative file.  The Board also could 
not locate any records from Martin County Hospital, 
Merriethew National Memorial Hospital, or from Dr. R and Dr. 
G.M., referenced during the Board hearing.  The Board notes 
that the veteran's DD Form 214 reflects that he had two years 
and nine months of active service prior to his period of 
active service from November 1976 to January 1981.  The Board 
further notes that the certification from the National 
Personnel Record Center (NPRC) did not verify service prior 
to November 1976 and did not provide any service medical 
records prior to 1976.

In light of the reported missing records and the veteran's 
current disability, and new legislative changes set forth 
below, the Board finds that further development and possibly 
a medical examination is necessary to determine the etiology 
of the veteran's gouty arthritis.  The duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support a claim includes obtaining adequate VA 
examinations.  Littke v. Dewinski.  1 Vet. App. 90 (1990).

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000)(hereafter VCAA), contains extensive provisions 
modifying the adjudication of all pending claims.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The salient features of 
the new statutory provisions (and where they will be codified 
in title 38 United States Code) may be summarized as imposing 
the following obligations on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall

(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
      the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or 
examination of the claimant at Department health-care 
facilities or at the expense of the Department, if the 
claimant furnishes information sufficient to locate 
those records (38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] 
if the evidence of record before the Secretary, taking 
into consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters that the Board 
has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The veteran should be requested to 
provide more specific information, if 
feasible, concerning his reported 
treatment for his feet in Aschassenburg, 
Germany, in 1979.  He should indicate 
whether the treatment was provided on an 
inpatient or outpatient basis and the 
approximate dates of all such treatment, 
within a three-month range, if possible.  
The veteran is advised that his 
cooperation in this matter is essential 
and that without specific information it 
may not be possible to conduct a 
meaningful search for additional service 
medical records.  The RO should then 
take appropriate action to obtain any 
additional service medical records based 
upon the information provided by the 
veteran, either in response to this 
request or earlier.  In accordance with 
the VCAA, the efforts to obtain those 
records shall continue until the records 
are obtained unless it is reasonably 
certain that such records do not exist 
or that further effort to obtain those 
records would be futile. 

3. In view of the apparent indication of 
unverified active service prior to 
November 1976, the RO should request the 
veteran's service personnel records and 
service medical records from the 
National Personnel Records Center, St. 
Louis, Missouri.  The RO should attach a 
copy of the DD Form 214, showing prior 
service before November 1976.  With 
respect to federal government records, 
the RO must discharge the obligations 
set out in (7) above.

4.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for gouty arthritis.  
Any medical records other than those now 
on file pertaining to gouty arthritis 
should be obtained and associated with 
the claims folder, including, but not 
necessarily limited to any additional 
private treatment records that may be in 
the possession of Dr. R., Dr. G.M., 
Martin County Hospital and Merriethew 
National Memorial Hospital.

5.  Upon completion of the above to the 
extent possible, the veteran should be 
afforded an examination by an 
appropriate medical provider to 
determine the nature, status and 
etiology of any arthritic disorder.  All 
indicated studies must be conducted.  
The claims file and a separate copy of 
this remand must be made available to 
and reviewed by the examiner in 
conjunction with the examination. After 
the examination and a review of the 
evidence in the claims folder, including 
service, private and VA medical records, 
the provider should express opinions as 
to the following:

(a) What is the nature, etiology and 
diagnosis of any arthritic disorder 
present during service or within one 
year of service;

(b) What is the etiology and correct 
diagnosis of the veteran's arthritic 
disorder; and

(c) What is the degree of medical 
probability that there is a causal 
relationship between the veteran's 
arthritic disorder and any in-service 
disorders.  If there is any material 
difference between the history of the 
disability as recorded in the 
contemporaneous treatment records in 
service and in the initial years after 
service and the claimant's later 
recollections of his medical history, 
the physician should indicate whether 
the opinion would vary depending upon 
whether the correct medical history was 
assumed to be the contemporaneous 
records in service and in the initial 
years post service or the claimant's 
later recollections of his medical 
history. 

If the provider can not answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate. 
 
The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(2000); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the RO 
should ensure that the requested 
examination and required opinions are in 
compliance with this remand and if they 
are not, the RO should implement 
corrective procedures.

7.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for 
gouty arthritis.

8. Thereafter, the RO should again review 
the record.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




